Atkinson, J.
1. “Affidavits relating to a ground of a motion for a new trial, which are not referred to therein, nor attached to the motion as exhibits, nor filed with the motion as a part thereof, but each separately filed, can not be considered by this court when transmitted as a part of the record.” Sasser v. State, 129 Ga. 541 (13), (59 S. E. 255).
2. A judgment of the trial court refusing a motion for new trial on the ground of newly discovered evidence will not be disturbed when the motion fails to show, “by affidavit of the movant and each of his counsel, that they did not know of the existence of such evidence before the trial, and that the same could not have been discovered by the exercise of ordinary diligence.” Civil Code, §5481.
3. There was no error in the charge of the court complained of, requiring the grant of a new trial.
Argued June 24, 1909.
Decided January 14, 1910.
•Complaint for land. Before Judge Brand. Gwinnett superior court. December 6, 1908.
J. A. Perry, for plaintiff in error.
J. V. Pool and I. L. Oahes, contra.
4 Tlie evidence supported the verd'iet, and the judge did not abuse his discretion in refusing to grant a new trial.

Judgment affirmed.


All the Justices concur.